DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-42 were originally filed February 10, 2020.
	The amendment received September 18, 2020 canceled claims 1-42 and added new claims 43 and 44.
	Claims 43 and 44 are currently pending and under consideration.
Priority
	The present application is a CON of 16/429,829 filed June 3, 2019 which is a CON of 15/191,392 filed June 23, 2016 which is a CON of 14/505,590 filed October 3, 2014 (now U.S. Patent 9,388,222) which claims the benefit of 62/052,665 filed September 19, 2014, 61/908,464 filed November 25, 2013, and 61/887,418 filed October 6, 2013.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless 


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 43 is objected to because of the following informalities: embedded periods are present (i.e. SEQ ID No. should read SEQ ID NO:).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed invention. For example, is the “antigen binding fragment thereof” simply a fragment of the naturally occurring SS1 mouse anti-mesothelin 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 43 and 44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an “antigen binding fragment thereof” of a humanized anti-mesothelin antibody without significantly more. The claims recite an “antigen binding fragment thereof”. This judicial exception is not integrated into a practical application because the present is drawn to a product. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because pharmaceutically acceptable carriers are well-understood, routine, and conventional in the prior art. While the present claims are drawn to a humanized anti-mesothelin antibody comprising a heavy chain of SEQ ID NO: 45 and a light chain of SEQ ID NO: 46, the specification is vague as to what residues are altered for humanization. See paragraph 219 which reads “The humanized antibody was generated by using mouse anti-mesothelin antibody SS1 as a starting material and generating specific combinations of certain framework regions with the CDR regions of mouse SS1 antibody.”. Therefore, it is unclear if the “antigen binding fragment thereof” is a fragment of the naturally occurring SS1 mouse anti-mesothelin antibody or contains humanized residues. This is particularly relevant since the CDR3 region alone is considered an “antigen binding fragment” and paragraph 219 seems to suggest that the CDR regions are mouse SS1 antibody without humanization.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 43 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al., 2002, Targeted Therapy against Human Lung Cancer in Nude Mice by High-Affinity Recombinant Antimesothelin Single-Chain Fv Immunotoxin, Molecular Cancer Theapeutics, 1: 595-600.
	For present claims 43 and 44, Fan et al. teach Fv of SS1 and carriers (please refer to the entire reference particularly the abstract; Introduction). See In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), wherein the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel."
	Therefore, the teachings of Fan et al. anticipate the present claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 43 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28, 30, and 35 of U.S. Patent No. 9,388,222. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims teach a combination of SEQ ID NO: 45 and SEQ ID NO: 46 (please also refer to SEQ ID NOs: 31 and 34, SEQ ID NOS: 33 and 38, and SEQ ID NOs: 39 and 40 – all with 100% identity to present SEQ ID NOs: 45 and 46).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patents 7,592,426; 8,206,710; and 8,945,553.
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658